   Case: 1:17-cr-00239 Document #: 310 Filed: 11/26/18 Page 1 of 5 PageID #:6049



             IN THE UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
                           Plaintiff,         )
                                              )     No. 17 CR 239
            v.                                )
                                              )
JESSICA ARONG O’BRIEN,                        )     Hon. Thomas M. Durkin,
                                              )     Judge Presiding.
                           Defendant.         )

    DEFENDANT JESSICA ARONG O’BRIEN’S SUPPLEMENTAL REPLY
                TO GOVERNMENT’S RESPONSE TO
DEFENDANT’S SENTENCING MEMORANDUM and ADDITIONAL OBJECTION

      Defendant Jessica Arong O’Brien submits the following in reply to the

Government’s Response to Defendant’s Sentencing Memorandum:

      In its response, the government felt it needed to make “one more assertion”

and provided documents that it claims detail an “additional fraud”. The

government’s explanation for its submissions is that Ms. O’Brien said “no evidence

exists” regarding the additional alleged fraud. While the statement is true, it

misinterprets Ms. O’Brien’s statement.

      In its version of the offense—submitted well before the presentence

investigation report (PSR) was completed—the government referred to “another

loan” it alleged was fraudulently obtained. No details were provided regarding that

loan, no documentation was submitted to support the fraud allegation, and no loan

was identified. Rather, the government voiced its intention to supplement its

version of the offense regarding that particular loan (in advance of PSR completion).
   Case: 1:17-cr-00239 Document #: 310 Filed: 11/26/18 Page 2 of 5 PageID #:6050



However, no supplement was submitted before the PSR was filed; nor was any

submitted when the parties filed their respective sentencing memoranda.

      The government waited until it filed its response to defendant’s sentencing

submissions and then submitted its supplemental version. Ms. O’Brien’s

objection—presented in her sentencing memorandum—concerned the government’s

suggestion that there was another—unidentified fraudulently obtained loan.

Defendant’s plaint relates to the timing of the government’s current submission—

there is no excuse for waiting until its response to furnish details—or to infer—it

was aggravating that she questioned the vague [loan] allegation.

      However, the government claims it had “substantial evidence” of fraud with

respect to a $12,500.00 SBA loan all along (obtained in 2010); its evidence consists

of tax returns and an incomplete handwritten application that Ms. O’Brien agrees

she signed. The government claims she fibbed concerning her average monthly

sales, her actual sales, and misrepresented her “liquid assets/cash in bank.” There

is no suggestion from any witness there was fraud.

      The government supports its fraud-SBA loan contentions by pointing out the

small balance in her O’Brien Realty bank account. But that entry is made in two

places: (1) where she is listed as the principal, and (2) where she is listed as a

guarantor. Both sections contain the same information: that Ms. O’Brien had

approximately $30,000.00 in liquid assets. It is reasonable to suggest that

whomever completed the application was looking at her personal liquid assets and

not simply the amount in the business bank account. Moreover, a $30,000.00 liquid


                                           2
   Case: 1:17-cr-00239 Document #: 310 Filed: 11/26/18 Page 3 of 5 PageID #:6051



asset balance was likely far understated because in each of the years reflected in

the tax returns, Ms. O’Brien and her husband had treasury notes, certificates of

deposit, and investment accounts exceeding $30,000.00.

      As to the actual sales, the lender would have had to, as required by SBA

regulations, verify the information by obtaining a copy of the tax returns and other

financial information:

             Verification of Financial Information to Tax Transcripts

             Prior to submitting an application for an SBA loan,
             lenders must obtain income tax return transcripts from
             the IRS. The lender must verify the transcripts to
             information provided by the borrower and used by the
             lender to evaluate repayment of the loan. For delegated
             lenders (PLP or SBA Express), the transcripts must be
             obtained and verified prior to first disbursement.

             The SBA requires that the tax verification process be
             documented in the credit memo and must determine if:

             1. The small business applicant filed business tax
                returns; and
             2. The small business applicant’s financial statements
                provided as part of the application agree with the
                business tax returns submitted to the IRS.

             The lender must verify the Schedule C for a sole
             proprietorship and for a change of ownership, the lender
             must verify the seller’s business tax returns.

             Tax transcripts may be requested by submitting an IRS
             Form 4506-T to the Internal Revenue Service in order to
             obtain federal income tax information on borrowers for
             the last 3 years. For quicker responses, the Internal
             Revenue Service (IRS) has implemented the Income
             Verification Express Service (IVES) program which is an
             expedited service that lenders can use to confirm the
             income of a borrower during the processing of a loan
             application. Under IVES, the IRS can electronically

                                          3
   Case: 1:17-cr-00239 Document #: 310 Filed: 11/26/18 Page 4 of 5 PageID #:6052



             provide tax return transcript generally within two
             business days to a third party with the consent of the
             taxpayer. More information on how to obtain access to
             and utilize the IVES system can be found
             at: http://www.irs.gov/Individuals/Income-Verification-
             Express-Service.

Verification of Financial Information to Tax Transcripts, U.S. Small Business
Administration, https://www.sba.gov/offices/district/mo/st-
louis/resources/verification-financial-information-tax-transcripts.

      There is no reason to infer that the lender did not follow proper procedures

and verify application information—notwithstanding the government’s contrary

claim. This was not a car loan given in a finance managers office, but, rather, a

back and forth bank process. Defendant contends that her 2010 SBA loan was a

properly obtained legitimate loan, that was fully paid, on-time.




                                          4
   Case: 1:17-cr-00239 Document #: 310 Filed: 11/26/18 Page 5 of 5 PageID #:6053



      Additional Objection:

      The Seventh Circuit recently decided United States v. Austin, No. 16-3211,

2018 WL 5318271. The Austin Court explained that restitution could only be for

the financial institution as it was defined at the time of the offense. A similar

argument was advanced, but not reached regarding U.S.S.G. loss amounts because

the Austin Court vacated and remanded for plenary resentencing.

      Defendant objects to any loss or restitution that does not properly include an

“Austin victim”. Thus, she renews and incorporates herein her arguments

regarding an improper “scheme” and which entities were properly included as

“financial institutions.”



                                               Respectfully submitted,


                                               /s/ Steven A. Greenberg
                                               Attorney for Defendant

STEVEN A. GREENBERG
Greenberg Trial Lawyers
53 W. Jackson Blvd., Ste. 1260
Chicago, IL 60604
(312) 879-9500
Steve@GreenbergCD.com

Allan A. Ackerman
Allan A. Ackerman, P.C.
19 S. LaSalle Street, Suite 502
Chicago, IL 60603
(312) 332-2891
profaaa@aol.com




                                           5
